Rule 497(e) Registration Nos. 333-167073 and 811-22417 [CHAPMAN AND CUTLER LLP LETTERHEAD] June 1, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Destra Investment Trust (Registration Nos. 333-167073 and 811-22417) Ladies and Gentlemen: On behalf of Destra Investment Trust (the “Registrant”) and its series, Destra Global L-Series Fund, Destra International L-Series Fund and Destra US All Cap L-Series Fund, we are transmitting for electronic filing pursuant to Rule497(e) under the Securities Act of 1933, as amended, exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in the Registrant’s 497(e) filing with the Securities and Exchange Commission on May 20, 2011. If you have any questions or comments, please telephone the undersigned at (312) 845-3484. Very truly yours, Chapman and Cutler llp By: /s/ Morrison C. Warren Morrison C. Warren Enclosures
